UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1637


TYRONE HURT,

                    Plaintiff - Appellant,

             v.

THE AMERICAN COLLEGE DICTIONARY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:19-cv-01645-CCB)


Submitted: September 26, 2019                               Decided: September 30, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Hurt appeals the district court’s order dismissing his civil complaint

pursuant to a prefiling injunction prohibiting him from filing a complaint that does not state

a cognizable claim.      We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Hurt v. Am. Coll.

Dictionary, No. 1:19-cv-01645-CCB (D. Md. June 5, 2019). We grant Hurt leave to

proceed in forma pauperis (IFP) and deny his motion to reconsider the order deferring

action on his IFP application. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2